Case 8:21-cv-00021-CEH-CPT Document 40-3 Filed 05/13/21 Page 1 of 4 PagelD 529

THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Teresa M. Gaffney.
Individually, Case No.:8:21-cv-00021-sdm
Sarah K. Sussman, CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the 42 U.S.C. 1983, 1985
Sussman Family Trust, Fifth and Fourteenth
Plaintiffs Amendments;
VS.

Florida Constitution:
Circuit Court Judges: Article I, section 9, .
Chief Judge Ronald Ficarrotta, Article X, section 4
In his individual capacity and in his Fla.Stat. 817.535
official capacity; Common Law Claims
Judge Paul Huey, Trial by Jury Requested

 

in his individual capacity and

in his official capacity,

Judge Rex Barbas,

in his individual capacity and

in his official capacity,

Judge Caroline Tesche Arkin,

in her individual capacity and

in her official capacity;

Chad Chronister, in his individual and official capacity as Sheriff of
HCSO;

Jason Gardillo, in his individual capacity and in his official

capacity as an agent/employee of HCSO;

Deputy Jonathan Carlton, individually and as an agent, employee of
HCSO;

 
Case 8:21-cv-00021-CEH-CPT Document 40-3 Filed 05/13/21 Page 2 of 4 PagelD 530

Corporal Gary Harris, individually and as an agent, employee of
HCSO;

Phillip A. Baumann, in his individual capacity, as the putative
administrator ad litem and as a Partner in Baumann/Kangas Estate
Law;

Michael Ryan Kangas, in his individual capacity and as a Partner in
Baumann/Kangas Estate Law;

Baumann/Kangas Estate Law

Hillsborough County, a Municipal Entity,

Defendants.

EXHIBIT 2

 
21

AFFIDAVIT

STATE OF FLORIDA

COUNTY oF HILLSBOROT ‘GH

1, Troy MI -OVell, having been duly sworn, State as follows:
!. Lam over the age of [x and make this 4 idavit based on DY OWN personal
knowledge.

2. Since Fall 2017] have Served on the
American fnn of €

Board of the Fe
‘ourt.

Feuson-White
3. In fal of 2019, | attended one of the mo
held over lunch at The

Mthly Board mee
Floridan Hotel.

 

 

 

lings for the Inn.

4. During the lunch, Judge Rex B
Judge Samue} Salario, then Of the Se
cen invelved in handting any of the
Dov Sussman Judge Sal

arbas of the T hirteenth Judicial
cond District Court of
appeals Involving Ter
#10 responded that he h

Circuit asked

Appeal, if he had

Tl Gattney and

ad not.

5. Judge Barbas then sta
any of the
doing so.

fed that, if Judge §

alario had bee
appeals. Judge Barbas woul

An Invalved in handling
d have thanked

Judge Salario for

 

 

6. Judge Barbas then com
he was Presiding which
expressed disapproval

Plained, to the table,
involved Sussman
Of Gafiiney and Suss

about a case
and Gafiney.
man,

OF cases over which

Judge Barbas

 

 

 
21

Level Actite, Hiqzge 2

7 Ing telephone con, ersation with Terri Gatthey soon thereafter, | Mentioned
Judge Barbas: comments from the lunch,
FURTHER AFFIANT Sa YETH NAUG] It

was
ae

_ tee wane

Troy Me Tove —

 

Swom to and subseribed before me. the unde

reigned authority, this
day of May, 2021, by Troy M. Loy cll, who p

resented identification,

ID Produced Caniahia,
ate of Nata Ouscr. i id

Notary apn St

 

[STAMP] DANISHIA RODRIQUEZ
NOTARY PuBLiC
AY 2 s i cu STATE OF FLORIDA
x fy *.
a3 So Dey of BG » Maial_ , botoce ;

  

” Gupte NAazez2

necey Pa ~
=e oor

 

 

 

 

 

 

 

 

 

 
